ITEMID: 001-58184
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1997
DOCNAME: CASE OF LAGHI v. ITALY
IMPORTANCE: 4
CONCLUSION: Art. 6 inapplicable
JUDGES: C. Russo;N. Valticos;R. Pekkanen
TEXT: 7. Mr Luciano Laghi, an officer in the revenue police, lives in Bressanone (Bolzano).
8. On 24 July 1985 he instituted proceedings in the Consiglio di Stato for judicial review of a decision of the Ministry of Finance assigning him to a rank lower than the one to which he considered himself to be entitled. He also sought a stay of execution of that decision.
9. In a decision of 5 November 1985 the Consiglio di Stato allowed the application for a stay of execution. After a hearing on 2 February 1988 the Consiglio di Stato ordered the Ministry of Finance to produce various documents.
10. In a judgment of 8 March 1994, the text of which was deposited with the registry on 14 July 1994, the Consiglio di Stato gave judgment against the applicant.
